Citation Nr: 1020626	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of lumbar spine.

3.  Entitlement to service connection for bilateral hearing 
loss. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1998 to 
November 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

The Board finds that the Veteran must be provided another 
opportunity to participate in a VA examination.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).  
The record shows that the RO scheduled the Veteran for an 
examination, but he did not attend.  In his March 2008 notice 
of disagreement, the Veteran explained why he was unable to 
attend and requested that the examination be rescheduled.  
Since the Veteran expressed a willingness to attend 
rescheduled examinations, he must be given the opportunity to 
do so.  

In conjunction with his claims, the Veteran should be 
rescheduled for audiological, joint and spine examinations.  
In regard to the audiological examination, the Board notes 
that Training Letter No. 10-02 (March 18, 2010), pertaining 
to adjudicating claims for hearing loss, tinnitus, or both, 
and certain aspects of audiology examinations was issued.  
The following considerations will govern the rescheduled 
examinations.  All correspondence regarding scheduling the 
examination between VA and the Veteran must be associated 
with the record.  

During the examinations, the claims file and a copy of this 
remand must be made available for review by an appropriately 
qualified examiner.  The examiner must interview the Veteran 
and provide a clinical examination including all appropriate 
medical tests or studies.  See 38 C.F.R. § 4.85.  Any medical 
opinions rendered must be accompanied by a rationale.    

In a January 2008 statement, the Veteran's wife indicated 
that he received treatment at a hospital emergency room (ER) 
in August 2005 for back pain; however, no private treatment 
records have been associated with the record.  When VA is put 
on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, on remand, VA should request that the Veteran identify 
healthcare providers and be asked to sign authorization(s) to 
enable it to obtain pertinent private medical records, to 
include those related to his August 2005 ER visit.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  Specifically 
request that the Veteran identify 
healthcare providers who have treated him 
for hearing loss and right knee and back 
pain and ask him to provide authorization 
to enable VA to obtain copies of records 
pertaining to an August 2005 ER visit.

The letter should also explain that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.  Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159 (2009).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo a joints examination, at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.  

The examiner should provide details about 
the onset, frequency, duration, and 
severity of the symptoms of any right 
knee disorder found.  For each diagnosed 
disorder found, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any such 
disorder (1) was incurred in or 
aggravated by service or is otherwise 
related to active duty or (2) whether 
arthritis was manifested within one year 
of the Veteran's discharge from service 
on November 24, 2007.

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.  If any 
requested opinion cannot be given, the 
examiner should state the reason(s) why.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo a spine examination, at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.  

The examiner should provide details about 
the onset, frequency, duration, and 
severity of the symptoms of any spinal 
disorder found.  For each diagnosed 
disorder found, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any such 
disorder (1) was incurred in or 
aggravated by service or is otherwise 
related to active duty or (2) whether 
arthritis was manifested within one year 
of the Veteran's discharge from service 
on November 24, 2007.

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.  If any 
requested opinion cannot be given, the 
examiner should state the reason(s) why.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo an examination in accord with 
Training Letter No. 10-02, at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  
All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished and all clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, and in accord with Training 
Letter No. 10-02, the examiner should 
specifically indicate, with respect to 
each ear, whether the Veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).

If any hearing loss disability is 
diagnosed, also with respect to each ear, 
the examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that such disability is the result of 
injury or disease (to particularly 
include alleged in-service noise 
exposure) incurred or aggravated by 
disease or injury during any period of 
active duty or was manifested to a 
compensable degree within one year of the 
Veteran's discharge from service on 
November 24, 2007. 

The examiner should set forth all 
examination findings meeting the 
provisions of Training Letter No. 10-02, 
along with a complete rationale for the 
conclusions reached, in a printed report.  
If any requested opinion cannot be given, 
the examiner should state the reason(s) 
why.

6.  Advise the Veteran in writing that it 
is his responsibility to report for the 
VA examination(s), to cooperate with the 
development of his claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§ 3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, obtain documentation that 
shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination, to include whether any 
notice that was sent was returned as 
undeliverable.

7.  To help avoid future remand, VA must 
ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, undertake corrective 
action before the claims file is returned 
to the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims on 
appeal, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran an appropriate 
supplemental statement of the case, and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


